—Judgment, Supreme Court, New York County (Richard Lowe, III, J.), rendered July 13, 1993, resentencing defendant to time served, 5 years probation, 1,000 hours of community service, a $5,000 fine and payment of $196,494.92 as restitution, upon his plea of guilty, of grand larceny in the third degree; and order, same court, entered on or about April 8, 1993, denying, in part, defendant’s motion to vacate the restitution and fine imposed, unanimously modified, on the law and the facts, to the extent of vacating the imposition of community service and remanding the matter to Supreme Court for resentencing and otherwise affirmed.
Defendant’s complaint regarding the manner in which the amount of restitution was determined has not been preserved for review (People v Callahan, 80 NY2d 273, 281), and we decline to reach it in the interest of justice. In any event, we would find that since both defendant and his counsel consented to the restitution ordered, the court did not err in refusing to conduct a hearing pursuant to Penal Law § 60.27 (2), or in relying upon figures recited in two letters from the victim (People v Lugo, 191 AD2d 648). Defendant’s extensive experience in numismatics, and his position as a generous benefactor of his victim, provided him with an unparalleled understanding of the "tangible and intangible” damages which resulted from his theft of numerous coins from his victim.
As the People concede, defendant was improperly sentenced to community service. Since defendant’s consent could not be inferred from earlier plea negotiations, and the court’s authority was limited to resentencing him only with respect to the fine which it had imposed (People v Yannicelli, 40 NY2d 598, 602), the matter is remanded to the Supreme Court for resentencing. Concur—Ellerin, J. P., Rubin, Nardelli and Williams, JJ.